Title: The American Commissioners to Dumas, 10/16 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Dumas, Charles-Guillaume-Frédéric


Sir,
Passy, Oct. 10/16. 1778
We have received yours of the 2d Instant, with the Declaration sign’d by Mr. Van Berckel, and his explanatory Letter to you, which give us much pleasure, as they show the good Disposition of that respectable Body, the Burgomasters of Amsterdam towards the United States of America, and their Willingness, as far as may depend on them, to promote between the Republick of the United Low Countries in Europe and the said States, “a Treaty of perpetual Amity containing reciprocal Advantages with respect to Commerce between the Subjects of the two Nations.” As that Body must be better acquainted than we with the Methods of doing public Business in their Country, and appear to be of Opinion that some previous Steps can be taken by them which may facilitate and expedite so good a Work, when Circumstances shall permit its coming under the Consideration of their HH.MM. we rely on their Judgement, and hereby request they would take those Steps, as explain’d in M. Van Berckel’s Letter. And they may be assured that such a Treaty will be very agreeable to the United States of America, who have great Esteem and Respect for your Nation; and that nothing will be wanting on our Part to accomplish the End proposed. We would only remark, that the Mentioning it in the Declaration as a Thing necessary to precede the Conclusion of such a Treaty that American Independence should be acknowledged by the English, is not understood by us, who conceive that there is no more Occasion for such an Acknowledgement before a Treaty with Holland, than there was before our Treaty with France. And we apprehend that if that Acknowledgement were really necessary, England would probably endeavor to make an Advantage of it in the future Treaty of Pacification, to obtain for it some Privileges in Commerce, perhaps exclusive of Holland. We wish therefore that Idea to be laid aside, and that no farther Mention may be made to us of England in this Business. We are, Sir, Your most obedient humble Servants.
M. DumasRough to Mr Dumas Treaty
 
Notation: The Commrs. to M. Dumas Oct. 16th 1778.
